DETAILED ACTION
This is the first Office action on the merits and is responsive to the papers filed 07/31/2020.  Claims 1-5 are currently pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a vehicle position acquisition unit” in claim 1 (as vehicle position acquisition unit 31 in [0032] of the specification); 
“an external environment recognition unit” in claim 1 (as external environment recognition unit 32 in [0033] of the specification); 
“a remote instruction location situation recognition unit” in claim 1 (as remote instruction location situation recognition unit 34 in [0039]-[0045] of the specification); 
“a remote instruction request determination unit” in claims 1-2 and 4 (as remote instruction request determination unit 37 in [0057]-[0085] of the specification);
“a blind area determination unit” in claim 2 (as blind area determination unit 35 in [0047] of the specification);
“a first collision possibility calculation unit” in claim 2 (as first collision possibility calculation unit 36 in [0054]-[0056] of the specification);

“a speed uncertain vehicle determination unit” in claim 4 (as speed uncertain vehicle determination unit 41 in [0133], [0136]-[0137] of the specification);
“a second collision possibility calculation unit” in claim 4 (as second collision possibility calculation unit 42 in [0137]-[0138] of the specification).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 4 recite “and/or” is unclear.  It is unclear because one of ordinary skill in the art would not be able to reasonably know with certainty if the limitation means “and” or “or”.  The scope of the invention is thus indefinite.  For examination purposes, “and/or” in claims 2 and 4 will be treated as “or”.
Claims 3 and 5 are rejected by virtue of their dependency to claims 2 and 4, respectively.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4 are rejected under 35 U.S.C. 101 because 
Step 1: the claimed invention is directed to an autonomous driving system.  The claims fall within at least one of the four categories of patent eligible subject matter.
Step 2A - Prong 1: Claim 1 recites the limitation of acquiring a position of the autonomous driving vehicle on a map; recognizing an external environment of the autonomous driving vehicle based on a result of detection performed by a vehicle-mounted sensor of the autonomous driving vehicle; recognizing a remote instruction location situation on a target route of the autonomous driving vehicle set in advance based on the target route, the position of the autonomous driving vehicle on the map, 
Step 2A - Prong 2: Claim 1 recites the additional element of acquiring, recognizing, and determining steps. The steps recited are at a high level of generality, therefore acting as a generic computer to perform the abstract idea.  The autonomous driving system is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the autonomous driving system).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kaino et al. (JP2017068589A; hereinafter Kaino), and in view of Levinson et al. (CN110869866A; hereinafter Levinson). 

Regarding claim 1, Kaino discloses:
An autonomous driving system (Fig. 20 – vehicle control system 1000) that performs a traveling of an autonomous driving vehicle based on a remote instruction by a remote commander (integrated control unit 1012 of the vehicle control system 1000 may control the overall operation of the vehicle control system 1000 based on remote control device; [0292] “The integrated control unit 1012 controls the overall operation in the vehicle control system 1000 according to various programs. An input unit 
a vehicle position acquisition unit (Fig. 20 - positioning unit 1054) configured to acquire a position of the autonomous driving vehicle on a map (positioning unit 1054 specifies the current position for creating the local map information; [0296] “the positioning unit 1054 may specify the current position by exchanging signals with the wireless access point or may acquire the position information from a terminal such as a mobile phone, a PHS or a smartphone having a positioning function.”; [0301] “The microcomputer 1051 transmits information acquired via…the positioning unit 1054…, Local map information including peripheral information on the current position of the vehicle may be created.”); 
an external environment recognition unit (Fig. 20 - vehicle exterior information detection device 1007) configured to recognize an external environment of the autonomous driving vehicle based on a result of detection performed by a vehicle-mounted sensor of the autonomous driving vehicle (vehicle exterior information detection device 1007 detects information outside the vehicle equipped with the vehicle control system 1000 based on cameras and sensors; [0284] “The vehicle exterior information detection device 1007 detects information outside the vehicle equipped with the vehicle control system 1000. For example, at least one of the imaging unit 1008 and the external information detection unit 1009 is connected to the external information detection device 1007. The imaging unit 1008 includes at least one of a ToF (Time Of Flight) camera, a stereo camera, a monocular camera, an infrared camera, and other cameras. For example, in order to detect an environmental sensor for detecting the current weather or weather, or another vehicle, an obstacle or a pedestrian around the vehicle having the vehicle control system 1000 mounted thereon Ambient information detection sensor.”); 
a remote instruction location situation recognition unit (Fig. 20 – beacon receiving unit 1055) configured to recognize a remote instruction location situation on a target route of the autonomous 

Kaino does not specifically disclose:
a remote instruction request determination unit configured to determine whether or not to request the remote commander for the remote instruction with regard to the remote instruction location situation, based on the external environment of the autonomous driving vehicle.

However, Levinson discloses:
a remote instruction request determination unit (one or more of the planner 214, the object data calculator 216, the object classifier 218, the collision predictor system 220, and the kinematics calculator 222 of the vehicle 102; see [0091]) configured to determine whether or not to request the 

Kaino and Levinson are both considered to be analogous because they are in the same field that simulate/predict vehicle accidents.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaino’s vehicle control system to further incorporate Levinson’s system that determines whether or not assistance from a remote operating system is necessary.  Doing so would aid would allow the remote operating system to provide guidance and information to the unmanned vehicle so that the unmanned vehicle will be able to avoid, manipulate, bypass, and/or go through the events associated with the event area (Levinson’s [0028]).

Regarding claim 2, Kaino discloses:
further comprising: 
a blind area determination unit (Fig. 1 - information terminal 11) configured to determine whether or not a sensor blind area is present on a lane intersecting the target route of the autonomous driving vehicle in the remote instruction location situation, based on the target route of the autonomous driving vehicle and the external environment of the autonomous driving vehicle (information terminal 11 determines where a blind spot on a road or event venue where accidents are prone to occur, it is inherent that the blind spot on the road would be based on the road the moving body is on and the information outside the moving body; [0260] “when many moving bodies go and go or when a blind spot is likely to occur from a moving body, a great effect can be obtained. For example, when a person wearing a head mount display uses an application of AR (augmented reality) or VR (virtual reality), in a road or an event venue where many people go and go, a collision, a collision, a contact etc. between people Accidents are prone to occur. Therefore, for example, it is assumed that the above-described information terminal 11 is realized by a wearable device, and a person is guided so as to avoid accidents between people.”); and 
a first collision possibility calculation unit (risk prediction unit 113) configured to calculate a possibility of collision between a virtual object having a speed set in advance and the autonomous driving vehicle under an assumption that the virtual object jumps out from the sensor blind area when the autonomous driving vehicle continues to travel on the target route by the autonomous driving, if it is determined by the blind area determination unit that the sensor blind area is present (risk prediction unit 113 predicts the risk of accidents between the object around the own moving body with the detection result and the own moving body when a blind spot is likely to occur; [0119] “based on the estimated speed and position of the own moving body and the detection result of the object around the 

Kaino does not specifically disclose: 
wherein the remote instruction request determination unit is configured to determine that the remote instruction is not requested if the possibility of collision is lower than a first threshold value and/or if the possibility of collision is equal to or higher than a second threshold value which is larger than the first threshold value.

However, Levinson discloses: 
wherein the remote instruction request determination unit is configured to determine that the remote instruction is not requested if the possibility of collision is lower than a first threshold value (one or more of the planner 214, the object data calculator 216, the object classifier 218, the collision predictor system 220, and the kinematics calculator 222 of the vehicle 102 may determine that a confidence level is above a threshold confidence level (the possibility of collision is lower than a threshold value and the vehicle 102 will be able to successfully navigate through the object 524) and the assistance of the remote operating system 148 is not requested; [0091] “When the vehicle 102 approaches the object 524, one or more of these systems can be used to calculate a confidence level 

Kaino and Levinson are both considered to be analogous because they are in the same field that simulate/predict vehicle accidents.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaino’s vehicle control system including a unit that detects a blind spot to further incorporate Levinson’s system that determines the possibility of collision is lower than a threshold value and the vehicle will be able to successfully navigate through the object.  Doing so would aid would allow the vehicle to successfully navigate through the object without the assistance of the remote operating system, saving time and unnecessary guidance.


further comprising: 
an autonomous driving control unit configured to cause the autonomous driving vehicle to continue to travel along the target route if the possibility of collision between the virtual object and the autonomous driving vehicle is lower than the first threshold value and it is determined that the remote instruction is not requested, or to cause the autonomous driving vehicle to stop if the possibility of collision between the virtual object and the autonomous driving vehicle is equal to or higher than the second threshold value and it is determined that the remote instruction is not requested.

However, Levinson discloses:
further comprising: 
an autonomous driving control unit (vehicle 102) configured to cause the autonomous driving vehicle to continue to travel along the target route if the possibility of collision between the virtual object and the autonomous driving vehicle is lower than the first threshold value and it is determined that the remote instruction is not requested (the vehicle 102 may operate the vehicle 102 in accordance with the modified driving line 146 if that a confidence level is above a threshold confidence level (the possibility of collision is lower than a threshold value and the vehicle 102 will be able to successfully navigate through the object 524) and the assistance of the remote operating system 148 is not requested; [0091] “When the vehicle 102 approaches the object 524, one or more of these systems can be used to calculate a confidence level associated with the probability that the vehicle 102 will be able to successfully navigate through the object 524 without the assistance of a remote operating system 148. When the confidence level drops below a threshold minimum confidence level, the vehicle 102 may slow down or stop and send a communication signal to the remote operating system 148 using its network interface 234 (Figure 2), which provides sensor data And request guidance from the remote 

Kaino and Levinson are both considered to be analogous because they are in the same field that simulate/predict vehicle accidents.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaino’s vehicle control system to further incorporate Levinson’s system that control the vehicle to navigate through the object.  Doing so would aid would allow the vehicle to successfully navigate through the object without the assistance of the remote operating system, saving time and unnecessary guidance.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaino, in view of Levinson, and in view of Kawamura et al. (JP 3218865 B2; hereinafter Kawamura).

Regarding claim 4, Kaino discloses:
further comprising: 

a second collision possibility calculation unit (risk prediction unit; see [0309]) configured to calculate a possibility of collision between the vehicle and the autonomous driving vehicle under an assumption that the vehicle is approaching at a speed set in advance when the autonomous driving vehicle continues to travel on the target route by the autonomous driving, if it is determined by the speed uncertain vehicle determination unit that the vehicle is present (risk prediction unit predicts an accident between each of the moving bodies by determining that the moving bodies are moving and the moving bodies need to be present to determine the moving bodies are moving; [0309] “(1) … a risk prediction unit that predicts an accident between each of the moving bodies based on the movement of 

Kaino does not specifically disclose:
wherein the remote instruction request determination unit is configured to determine that the remote instruction is not requested, if the possibility of collision is lower than a third threshold value and/or if the possibility of collision is equal to or higher than a fourth threshold value which is larger than the third threshold value.

However, Levinson discloses:
wherein the remote instruction request determination unit is configured to determine that the remote instruction is not requested, if the possibility of collision is lower than a third threshold value (one or more of the planner 214, the object data calculator 216, the object classifier 218, the collision predictor system 220, and the kinematics calculator 222 of the vehicle 102 may determine that a confidence level is above a threshold confidence level (the possibility of collision is lower than a threshold value and the vehicle 102 will be able to successfully navigate through the object 524) and the assistance of the remote operating system 148 is not requested; [0091] “When the vehicle 102 approaches the object 524, one or more of these systems can be used to calculate a confidence level associated with the probability that the vehicle 102 will be able to successfully navigate through the object 524 without the assistance of a remote operating system 148. When the confidence level drops below a threshold minimum confidence level, the vehicle 102 may slow down or stop and send a communication signal to the remote operating system 148 using its network interface 234 (Figure 2), which provides sensor data And request guidance from the remote operating system 148.”; [0094] “the alert bar 536 displays a revised confidence level ("System Confidence 95%") above a threshold 

Kaino and Levinson do not specifically disclose:
a speed uncertain vehicle.

However, Kawamura discloses:
a speed uncertain vehicle (moving object moving at a constant speed due to poor accuracy of the sensed speed and uncertainty; [0028] “FIG. 14 shows an example of predicting a moving object (obstacle) moving at a constant speed. The simulated cone is due to poor accuracy of the sensed speed and uncertainty.”). 

Kaino, Levinson and Kawamura are considered to be analogous because they are in the same field that simulate/predict moving objects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaino’s vehicle control system that predicts collisions to further incorporate Kawamura’s simulation due to uncertainty of the sensed speed and Levinson’s system that determines the possibility of collision is lower than a threshold value and the vehicle will be able to successfully navigate through the object.  Doing so would 

Regarding claim 5, Kaino does not disclose:
further comprising: 
an autonomous driving control unit configured to cause the autonomous driving vehicle to continue to travel along the target route if the possibility of collision between the speed uncertain vehicle and the autonomous driving vehicle is lower than the third threshold value and if it is determined that the remote instruction is not requested, or to cause the autonomous driving vehicle to stop if the possibility of collision between the speed uncertain vehicle and the autonomous driving vehicle is equal to or higher than the fourth threshold value and it is determined that the remote instruction is not requested.

However, Levinson discloses:
further comprising: 
an autonomous driving control unit configured to cause the autonomous driving vehicle to continue to travel along the target route if the possibility of collision between the vehicle and the autonomous driving vehicle is lower than the third threshold value and if it is determined that the remote instruction is not requested (the vehicle 102 may operate the vehicle 102 in accordance with the modified driving line 146 if that a confidence level is above a threshold confidence level (the possibility of collision is lower than a threshold value and the vehicle 102 will be able to successfully navigate through the object 524) and the assistance of the remote operating system 148 is not requested; [0091] “When the vehicle 102 approaches the object 524, one or more of these systems can be used to calculate a confidence level associated with the probability that the vehicle 102 will be able to 

Kaino and Levinson do not specifically disclose:
a speed uncertain vehicle.

However, Kawamura discloses:
a speed uncertain vehicle (moving object moving at a constant speed due to poor accuracy of the sensed speed and uncertainty; [0028] “FIG. 14 shows an example of predicting a moving object (obstacle) moving at a constant speed. The simulated cone is due to poor accuracy of the sensed speed and uncertainty.”).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Otaki al. (CN 112349170 A) discloses to simulate condition to show vehicle lane change.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/P.W./               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665